DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1-26 are objected to because of the following informalities:  the amended claims provide no status identifiers, per MPEP § 714. As a result, any amendment not incorporated into this rejection is unintended. It is further noted that the use of brackets is typical when amending three characters or less, such that these amendments are easier to identify. Further note that, although the preamble of claim 1 has been amended to “An entertainment and training device,” the preambles of claims 2-26 remain directed to “The apparatus…” This language is inconsistent. Appropriate correction is required.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Applicant only amended the abstract to trim it down, but did not address the remaining issues pointed out in the Non-Final Rejection. The abstract of the disclosure is objected to because of at least the following reasons, it: 1) repeats information given in the title; 2) uses phrasing and construction reserved for claims; and 3) does not narratively and concisely describe the invention.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “135” has been used to designate both the first and second flexible and durable materials, noted in [0009].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 9 & 10, remnants of the 112, 2nd paragraph rejections in the Non-Final are outstanding. Please note that the claim language further limiting “the at least one tube comprising a tube assembly” appears to be incorrect, and should be corrected in a similar manner as the remaining amendments. Is the new “a tube assembly” a distinct portion, or the same as the aspects established in claim 1?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 9-10, & 23-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Townsend et al. (US 2013/0340684), hereinafter referred to as “Townsend.”
For Claim 1, Townsend discloses an entertainment and training device for animals (the device 1 of Townsend can be used to both entertain and train an animal) comprising
a tube assembly comprising a first of an at least one tube wherein the tube assembly comprises a tube assembly distal end and a tube assembly proximal end (in the same manner as the instant device, the “dog training and exercise apparatus,” titled to Townsend is made up of tubes 2 & 3 with a distal, or first, end at element 24 as discussed in paragraph [0043] and a proximal, or second, end at element 9), 
a first flexible and durable material (cord 11) capable of travel within the tube assembly [0053-54], wherein the first flexible and durable material is coupled at a distal end of the first flexible and durable material to an at least one target object [0047-48] and coupled at a proximal end of the first flexible and durable material to a brake capable of ceasing travel of the first flexible and durable material (brake 12, [0039]), 
a second flexible and durable material (15) covering the distal end of the first flexible and durable material for providing a protective surface over the distal end of the first flexible and durable material at the at least one target object to prevent damage to the first flexible and durable material 
a handgrip (8) placed around the tube assembly proximal end (Fig. 2) and capable of providing a graspable surface for holding onto an entertainment and training device for animals [[039].
For Claim 2, Townsend discloses the apparatus of claim 1 and Townsend further discloses further comprising a tube securing collar (note the flared end of tube 3 in which tube 2 fits) for coupling the first of an at least one tube to a second of an at least one tube [0038].
For Claim 5, Townsend discloses the apparatus of claim 1, and Townsend further discloses wherein the at least one tube is opaque (wherein at least the materials “aluminum, …wood…” disclosed in [0037] are opaque).
For Claim 6, Townsend discloses the apparatus of claim 1 and Townsend further discloses wherein the at least one tube comprises a metal tube [0037].
For Claim 7, Townsend discloses the apparatus of claim 1 and Townsend further discloses wherein the at least one tube comprises a plastic tube [0037].
For Claim 9, Townsend discloses the apparatus of claim 1 and Townsend further discloses wherein the at least one tube [[comprising a tube assembly]] comprises a determinate length of less than one meter (the range disclosed in [0052] disclosed 20-39 inches, meeting the claimed limitation).
For Claim 10, Townsend discloses the apparatus of claim 1 and Townsend further discloses wherein the at least one tube [[comprising a tube assembly]] comprises a determinate length of at least one meter (the range disclosed in [0052] disclosed 40-90 inches, meeting the claimed limitation).
For Claim 23, Townsend discloses the apparatus of claim 1, and Townsend further discloses wherein the tube assembly distal end comprises distal end bumper (24).

For Claim 25, Townsend discloses the apparatus of claim l, and Townsend further discloses wherein the at least one tube comprises a detent capable of securing a second of an at least one tube within a first of an at least one tube (5 cooperating with 6).
For Claim 26, Townsend discloses the apparatus of claim 1, and Townsend further discloses wherein the tube assembly distal end comprises a distal end tube flare (the overall cross section of the assembly flares out because of element 24, in the same manner as the instant invention) and the tube assembly proximal end comprises a proximal end friction minimizing collar (24).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend as applied to claim 1 above, and further in view of Simone (US 5,390,629).
For Claims 3-4, Townsend discloses the apparatus of claim 1.
Townsend is silent to wherein the at least one tube is transparent or translucent.
Simone, like prior art above, teaches an entertainment device (10) wherein a tube is translucent (Col. 4, lines 9-26).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend as applied to claim 1 above, and further in view of Quinn (US 2010/0263601).
For Claim 8, Townsend discloses the apparatus of claim 1.
Townsend is silent to wherein the at least one tube comprises reinforced paper tube.
Quinn, like prior art above, teaches an animal entertainment device (title, 10), and Quinn further teaches that “metal, plastic, wood, corrugated cardboard,…” are each materials which are well known for construction in the art [0031].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the tube of Townsend from corrugated cardboard as taught by Quinn, in order to use a recyclable and inexpensive material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend as applied to claim 1 above, and further in view of Hamill (US 2016/0262351).
For Claim 11, Townsend discloses the apparatus of claim 1.
Townsend is silent to wherein the at least one target object comprises a disk having a flat appearance.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the shape of the attached toy of Townsend with a disk shape as taught by Hamill, in order to provide “…the design choice of the toy may include any suitable shape and any suitable material known selected by the owner or the preference of the dog.” as required by [0044, Townsend].
It is further noted that the claimed shapes of claims 11-15 lack any stated criticality in the instant disclosure, beyond that which is well known in the art.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend as applied to claim 1 above, and further in view of Hamill and Ritchey (US 2007/0119384).
For Claim 12, Townsend discloses the apparatus of claim 1.
Townsend is silent to wherein the at least one target object comprises a disk having an oblong surface with rounded surface transverse to the oblong surface.
Hamill, like prior art above, teaches an entertainment and training device (title), and Hamill further discloses that disks are common shapes of toys for animals [0012].
Further, Ritchey illustrates an attached toy which is rounded and oblong (Fig. 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the shape of the attached toy of Townsend with a disk shape as taught by Hamill and oblong shape as taught by Ritchey, in order to provide “…the design choice of the toy may include any suitable shape and any suitable material known selected by the owner or the preference of the dog.” as required by [0044, Townsend], and since change in form or shape is generally .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend as applied to claim 1 above, and further in view of Gentile (US 6,401,665).
For Claim 13, Townsend discloses the apparatus of claim 1.
Townsend is silent to wherein the at least one target object comprises a ball.
Gentile, like prior art above, teaches an entertainment device (10) further comprising an attached ball (14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to change the shape of the attached toy of Townsend to a ball as taught by Gentile, in order to provide “…the design choice of the toy may include any suitable shape and any suitable material known selected by the owner or the preference of the dog.” as required by [0044, Townsend].

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend as applied to claim 1 above, and further in view of Brint (US 6,907,688).
For Claims 14-15, Townsend discloses the apparatus of claim 1.
Townsend is silent to wherein the at least one target object comprises an appearance of a tail and a wing.
Brint, like prior art above, teaches an entertainment device (20) further comprising an attached toy with a tail and a wing (Col. 2, lines 36-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the shape of the attached toy of Townsend with the shape as Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend as applied to claim 1 above, and further in view of Lorig (US 2018/0014507).
For Claims 16-18, Townsend discloses the apparatus of claim 1.
Townsend is silent to wherein the at least one target object comprises a closed inner pouch, an open inner pouch, and a sealable inner pouch.
Lorig, like prior art above, teaches an entertainment device (as illustrated), further comprising a closed inner pouch (the pouch described in [0009] is capable of being opened and sealed shut such that the contained material stays contained).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the attached toy of Townsend with the pouch as taught by Lorig, in order to provide “…an effective method for training dogs for drugs and explosives detection,” [0008, Lorig].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend as applied to claim 1 above, and further in view of Fleischhacker (US 2005/0150468).
For Claim 19, Townsend discloses the apparatus of claim 1.
Townsend is silent to wherein the at least one target object comprises an inner pouch comprising a sound emitting device.
Fleischhacker, like prior art above, teaches an entertainment device (100 & 200) further comprising an attached toy with an inner pouch comprising a sound emitting device (the toy 200 contains an audio device, 218 & 212, such that the mouse appears to “move and sound like it is alive,” [0012], the closed toy forming the containing pouch).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend as applied to claim 1 above, and further in view of Markham (US 5,904,118).
For Claim 20, Townsend discloses the apparatus of claim 1.
Townsend is silent to wherein the at least one target object comprises a water-repellant treated material and is capable of floating on water.
Markham, like prior art above, teaches an entertainment device (title) further comprising a toy comprises a water-repellant treated material and is capable of floating on water (the device of Markham is made of “relatively dense elastomeric material,” such that it “float[s] high in the water…” per Col. 1, lines 47-50; both dense and elastomeric materials are known to repel water).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the toy 14 of Townsend with the material and resulting floatation as taught by Markham, in order to provide a more versatile training device, which is capable of being used in water, as is well-known in the art.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend as applied to claim 1 above, and further in view of Axelrod et al. (US 2013/0167779), hereinafter referred to as “Axelrod.”
For Claim 21, Townsend discloses the apparatus of claim 1.
Townsend is silent to wherein the at least one target object comprises a woven material of at least 1000 denier.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the toy 14 of Townsend from a material with at least 1000 denier as taught by Axelrod, in order to avoid breaking the toy, as is a well-known advantage to tough fabrics.
For Claim 22, Townsend discloses the apparatus of claim 1.
Townsend is silent to wherein the second flexible and durable material comprises a woven material of at least 1000 denier.
Axelrod, like prior art above, teaches an entertainment device (title), further comprising a toy comprises a woven material of at least 1000 denier (wherein the material disclosed by [0029] is above 1000 D in the range of 1000-2500 D, meeting the claim limitation). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the cord 11 and of Townsend from a material with at least 1000 denier as taught by Axelrod, in order to avoid breaking the toy, as is a well-known advantage to tough fabrics.
Response to Arguments
Applicant's arguments filed 4 March 2021 have been fully considered but they are not persuasive. 
Due to the amended claim language, the interpretation of the prior art reference to Townsend has changed accordingly. Applicant appears to import narrow limitations regarding the ‘second flexible and durable material’ from the instant specification; however, these limitations must be present in the claims in order for the interpretation to change. As written, the claim only appears to require another material covering a portion of the end of the cord, which Townsend contemplates. It is recommended to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642